Filed 11/12/21 P. v. Suares CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


  THE PEOPLE,                                                      B310203
                                                                   (Los Angeles County
          Plaintiff and Respondent,                                 Super. Ct. No. BA347720)

          v.

 JESSE SUARES,

          Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles
County, Laura F. Priver, Judge. Affirmed.
         Hancock and Spears and Alan E. Spears, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
      This is the fourth appeal by defendant and appellant Jesse Suares
in this case. In the third appeal, this court remanded the matter, “(1) to
permit the trial court an opportunity to exercise its discretion to strike
the [Penal Code 1] section 667, subdivision (a) enhancement; (2) to
provide [appellant] an opportunity to demonstrate his inability to pay
fees and assessments; and (3) to order the trial court to correct the
abstract of judgment to reflect the proper amount of assessments.”
(People v. Suares (July 10, 2020; B294317) [nonpub. opn.] at pp. 2–3
(Suares).) On remand, the trial court declined to exercise its discretion
to strike the section 667, subdivision (a) enhancement, stayed all fines
and assessments and corrected the abstract of judgment.
      Appellant’s appointed counsel has asked this court to review the
record and determine if there are any arguable appellate issues.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding none, we
affirm the trial court’s order denying appellant’s request to strike a
prior strike.


                 BACKGROUND AND DISCUSSION
      “[I]n October 2008, [appellant] pointed a loaded gun at someone
and referred to a gang. He then drove away and was pursued by the
police until he crashed and injured several people. [Appellant] fled the
crash scene on foot and fought with officers who pursued him.
Following his arrest, the police found cash and methamphetamine near


1     Undesignated statutory references are to the Penal Code.

                                     2
[appellant], and found a handgun and ammunition in his car.” (Suares,
supra, at p. 3.)
      In October 2009, appellant was charged with and later convicted
by a jury of: (1) assault with a firearm (count 1; § 245, subd. (a)(2));
(2) evading an officer (count 2; Veh. Code, § 2800.2, subd. (a));
(3) resisting an officer (count 3; § 69); (4) transporting narcotics (count
4; Health & Saf., Code, § 11379, subd. (a)); (5) possession of firearm by
felon (count 6; Health & Saf., Code, § 12021, subd. (a)(1)); (6) prohibited
possession of ammunition (count 7; § 12316, subd. (b)(1)); (7) leaving the
scene of an accident (count 8; Veh. Code, § 20002, subd. (a)); and
(8) assault with semiautomatic firearm (count 9; § 245, subd. (b)).
      Appellant was sentenced in December 2016 to a total term of 28
years in state prison and assessed various fines and fees.2 We affirmed
the convictions and, in earlier appeals, have remanded the matter for
the trial court to exercise its discretion to strike a firearm enhancement,
and with other instructions, including those identified above. (See
Suares, supra, at pp. 3–4, 9.)
      On November 24, 2020, the trial court denied appellant’s motion
to strike the prior conviction under section 667, subdivision (a), struck
all fines, fees and assessments, and corrected the abstract of judgment.
This appeal followed.
      Appellant’s counsel filed a brief raising no issues and asking this
court independently to review the record. (Wende, supra, 25 Cal.3d
436.) Appellant accepted our invitation personally to submit any


2     We need not recite assessments imposed; all fines and fees are stayed.
                                     3
contentions or arguments he wished this court to consider and filed a
supplemental brief. The gist of appellant’s arguments are that (1) the
charges against him and his conviction are the result of, among other
things, racial animus and explicit discrimination by society, the police
and prosecution; (2) the trial court erred in denying his oral motion to
dismiss the gang enhancement, and in failing to stay restitution fines;
and (3) the trial court abused its discretion by refusing to exercise that
discretion to strike a prior strike. The trial court declined to exercise its
discretion to strike the strike after explicitly considering our opinion in
Suares, supra, improvements appellant has made in his life during his
incarceration, and the record in this matter.
     In addition to reviewing the issues appellant raised in his
supplemental brief, we have independently reviewed the entire record.
We are satisfied that no arguable issues exist and that appellant has,
by virtue of his counsel’s compliance with the Wende procedure and our
record review, received adequate and effective appellate review of the
order at issue. (Smith v. Robbins (2000) 528 U.S. 259, 278; Wende,
supra, 25 Cal.3d at p. 443.)
                                      //
                                      //
                                      //
                                      //
                                      //
                                      //



                                      4
                     DISPOSITION
The November 24, 2020 order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.
We concur:



MANELLA, P. J.



COLLINS, J.




                            5